Citation Nr: 1119076	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 15, 2003 to November 7, 2003.  He also had service in the Naval Reserve from February 1985 to March 1998, and the Georgia Army National Guard from May 1998 until March 2003, when he went on active duty.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for bilateral hearing loss.

This matter was initially before the Board in February 2009, at which time it was remanded for further evidentiary development.  The case again returned to the Board in September 2010, at which time the Board denied other issues of service connection that were then on appeal and remanded the current issue on appeal for further evidentiary development.  The case has again returned to the Board and is again ready for appellate action.

The Veteran also had perfected an appeal of the RO's denial of service connection for diverticulitis; however, this issue was resolved in the Veteran's favor in a March 2010 rating decision.  The Veteran did not appeal either the initial rating or effective date assigned for this condition.  See Grantham, 114 F.3d at 1156.  Therefore, it is not before the Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran entered active service in March 2003 with pre-existing bilateral hearing loss.

2.  There is evidence that the Veteran's pre-existing bilateral hearing loss permanently worsened during service beyond its natural progression. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss clearly and unmistakably existed prior to the Veteran's entry into active military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, pre-existing bilateral hearing loss was aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of  a VCAA letter from the RO to the Veteran dated in March 2004.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional notice, including Dingess notice, was provided after issuance of the initial AOJ decision in March 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in March 2004, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in SSOCs dated in March 2010 and February 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), all relevant VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2010 remand.  Specifically, the RO was to request from the May 2009 VA audiology examiner an addendum opinion as to whether the Veteran's bilateral hearing loss increased in its severity during active service, and if so, whether there was clear and unmistakable evidence that such increase was due to the natural progression of the disease.  The Board finds that the RO has complied with these instructions.  A VA examination addendum dated in May 2009 substantially comply with the Board's September 2010 remand directives as they have responded to the questions posed by the Board in its September 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Analysis

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran initially brought a claim for direct service connection for his bilateral hearing loss.  However, since then, his bilateral hearing loss has been found by a VA examiner to have pre-existed his period of active service in 2003.  Thus, the Board will analyze the Veteran's claim on the basis of service-connection by aggravation.

As previously mentioned, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in May 2009 revealed that the Veteran currently has mild to moderate high-frequency sensorineural hearing loss in the right ear and mild high-frequency sensorineural hearing loss in the left ear.  

While the Veteran did not receive a diagnosis of bilateral hearing loss under VA standards until the May 2009 VA examination, the Court has held that the current disability requirement for service connection claims is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran was found to have bilateral hearing loss for VA purposes during the pendency of his claim.  See 38 C.F.R. § 3.385.  Thus, there is sufficient evidence that the Veteran currently has bilateral hearing loss.
  
The Board also finds there is clear and unmistakable evidence that bilateral hearing loss pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this regard, a review of the Veteran's Reserve and active duty STRs shows no complaints or indications of hearing loss in an examination report dated in January 1993.  A February 1995 Reserve examination also showed pure tone thresholds of 0 decibels at every frequency, with no indication of hearing loss.  However, a March 1997 Reserve examination showed audiogram results for both ears as follows:  

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
5
15
25
25
LEFT
5
5
10
5
10
25

Furthermore, in May 2001, also during the Veteran's Reserve service, another examination showed audiogram results for both ears as follows: 

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
15
30
30
40
LEFT
10
5
10
15
15
40

In this regard, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, while neither the March 1997 Reserve audiogram nor the May 2001 Reserve audiogram shows hearing loss for VA purposes, these audiogram results nevertheless show thresholds above 20 decibels for both ears, indicating some degree of hearing loss.  Hensley, supra.  Thus, the March 1997 audiogram shows hearing loss in the right ear starting at 4000 Hertz (Hz) and in the left ear starting at 6000 Hz.  The May 2001 audiogram shows hearing loss in the right ear starting at 3000 Hertz (Hz) and hearing loss in the left ear at 6000 Hertz.  Therefore, there is evidence that the Veteran's bilateral hearing loss was incurred during his period of Reserve service. 

Post-service, a VA examiner also has concluded that the Veteran's bilateral hearing loss pre-existed his active service.  In this regard, the aforementioned May 2009 VA examiner noted the audiogram results showing hearing loss as shown in the May 2001.  He then noted the continuation of hearing loss as shown by an examination dated in April 2003, during the Veteran's active service: 

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
15
30
40
40
LEFT
10
5
15
20
25
45

Thus, he concluded that the Veteran's bilateral hearing loss began in the Reserves and not during his period of active duty in 2003.  

Therefore, based on the shift in hearing observed between the March 1997 and May 2001 Reserve examinations showing pure tone thresholds higher than 20 decibels, which is an indication of some degree of hearing loss, and based on the May 2009 VA examiner's opinion, the Veteran clearly and unmistakably had bilateral hearing loss prior to beginning his active military service in March 2003.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's bilateral hearing loss has been deemed to have pre-existed his active service, he is not entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Thus, in accordance with VAOPGCPREC 3-2003, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board now turns to the issue of whether there was a permanent worsening of the Veteran's pre-existing bilateral hearing loss during service beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner, 370 F.3d at 1096; Jensen, 19 F.3d at 1417.  As already alluded to, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation, a review of the Veteran's Reserve and active audiograms results, as discussed above, shows a shift in the Veteran's hearing for both ears starting at 4000 Hz in every examination throughout the Veteran's Reserve and active military service.  Specifically, between the March 1997 and May 2001 Reserve audiograms, there was a decrease in the Veteran's hearing in both ears by 5 decibels at 4000 Hz and by 15 decibels at 6000 Hz.  Between the May 2001 Reserve audiogram and the April 2003 active-duty audiogram, there was a decrease in the Veteran's hearing in both ears by 10 decibels at 4000 Hz and in the left ear by 5 decibels at 6000 Hz.

The Veteran also asserts that the duties he performed for his military occupational specialty (MOS) as a heavy equipment operator during active service is a direct link to his established hearing loss.  See VA Form 9 dated in July 2006.  In this regard, as a lay person, the Veteran is competent to report a worsening in hearing during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also finds his statements with regard to his MOS during active service to be credible as they are supported by his SPRs showing he was a heavy equipment operator during service.

Post-service, the Veteran was provided a VA audiogram in July 2004, approximately 8 months following his separation from service.  The July 2004 audiogram results for both ears showed pure tone thresholds, in decibels, as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
20
35
45
LEFT
10
5
15
20
35

The Veteran was assessed with mild sensorineural hearing loss in both ears from 4000 Hertz (Hz) to 8000 Hz.  

In this case, as compared to results from the April 2003 audiogram, the July 2004 audiogram results show that there was another increase in the Veteran's left ear hearing loss and in his right ear less than one year following his discharge from service. 

Another VA audiology examination was provided in May 2009.  Audiogram results for both ears showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
45
50
LEFT
25
20
30
40
40

The Veteran was assessed with mild to moderate high-frequency sensorineural hearing loss in the right ear and mild high-frequency sensorineural hearing loss in the left ear.  

Overall, the documentation of consistent decrease in hearing acuity in both ears in March 1997, May 2001, April 2003, and July 2004 audiograms, and the Veteran's own reported history of hearing loss after he went on active duty, supply strong evidence of a permanent worsening of the Veteran's pre-existing bilateral hearing loss during service.  

The Board notes that the May 2009 VA audiology examiner provided an addendum opinion in September 2010.  He indicated that hearing loss was noted in May 2001 and was continued on an examination prior to active duty in April 2003.  No shift in hearing was noted between the two examinations in May 2001 and April 2003.  The VA examiner noted that a separation examination report was not found in the files.  However, a July 2004 VA examination showed a mild to moderate high-frequency loss in the right ear and a mild hearing loss in the left ear.  Again, no significant change in hearing was noted between the April 2003 examination and following separation from service.  Thus, the VA examiner concluded that it is less likely than not that the Veteran's current bilateral hearing loss is due to a permanent increase in severity of pre-existing hearing loss.  

However, in this case, the Board finds the September 2010 VA examination addendum to have little probative value.  As already mentioned, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Here, there is no specific finding that any increase in the Veteran's bilateral hearing loss is due to the natural progression of the disease.  Furthermore, the September 2010 VA addendum failed to find clear and convincing evidence that the Veteran's bilateral hearing loss was not permanently aggravated beyond its natural progression by service.  Most importantly, the claims folder is negative for any countervailing medical evidence that would suggest there was no increase in hearing loss or that the increase in the Veteran's bilateral hearing loss disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Consequently, the evidence sufficiently demonstrates a permanent aggravation of the Veteran's pre-existing bilateral hearing loss disability during his period active service.

Thus, resolving all reasonable doubt in favor of the Veteran, the evidence supports service connection for bilateral hearing loss on the basis of aggravation of a pre-existing disorder during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


